Exhibit 10.4 *AGREEMENT PREVIOUSLY FILED* *RE-FILED TO INCLUDE ALL EXHIBITS, SCHEDULES, AND ATTACHMENTS* PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (as amended from time to time, this “Agreement”) is entered into as of the 3rd day of April, 2006, by and between COVENANT TRANSPORT, INC., a Tennessee corporation (“Seller”); and CT CHATTANOOGA TN, LLC, a Delaware limited liability company (the “Buyer”). RECITALS A.Seller holds title to the Property (as hereinafter defined). B.Buyer desires to purchase the Property (as hereinafter defined) for the price defined herein, and lease the Property (as hereinafter defined) back to Seller, as tenant, and upon the terms hereinafter set forth. Now, therefore, in consideration of the mutual covenants herein contained and other good and valuable consideration, the parties, intending to be legally bound, agree as follows: 1.Sale of Property.Seller agrees to sell the property located in Tennessee identified on Exhibit A (the “Property”) to Buyer, and Buyer agrees to purchase from Seller the Property, all on the terms and conditions set forth herein, including the following rights: (a)Fee simple title in and to the parcel of real property (the land constituting such parcel being the “Land”), as more particularly described on Exhibit A attached hereto, together with all easements, rights-of-way, and privileges appurtenant thereto and all buildings and improvements situated thereon (collectively, the “Improvements” and such parcel, including the Land and Improvements shall be called the “Parcel”); (b)All right, title and interest of Seller in and to the lighting, electrical, mechanical, plumbing and heating, ventilation and air conditioning systems permanently affixed to and used in connection with the Land and the Improvements, including all elevators, pipings, conduits, ducts, partitions, boilers, compressors and furnaces, and all other fixtures (the “Fixtures”) attached or appurtenant to the Land in such a manner as to constitute real estate under applicable state law; and (c)Seller’s copies of all original and supplemental surveys, structural and engineering reports, geo-technical reports, plans, specifications, operating manuals, warranties and guarantees covering the Improvements and the Fixtures that are currently in the possession of Seller, or its subsidiaries; and Seller’s right, title and interest in all such assignable agreements, and any assignable licenses or permits relating to the ownership or operation of the Property (except those required to be maintained by Seller or its subsidiary for the continued operations of its business at the Property). 2.Price.The purchase price to be paid by Buyer to Seller for the Property (the “Purchase Price”) shall be $30,000,000.Subject to the terms and conditions set forth in this Agreement, the Purchase Price, less any prorations to be credited to Buyer, plus any prorations to be credited to Seller, shall be paid in immediately available funds at Closing. 3.Seller’s Deliveries; Third Party Reports.Seller has provided to Buyer the materials listed on Schedule 1 attached to this Agreement (which, together with all other information and materials relating to the Parcel that is supplied to Buyer by Seller or any of its subsidiaries or at Seller’s expense, are hereinafter referred to as the “Seller Information”).Seller has ordered a new owner’s title insurance commitment (the “Commitment”) in the name of Buyer from First American Title Insurance Company with respect to the Property and an updated ALTA as-built survey for the Parcel (the “New Survey”).If the transaction described in this Agreement is not consummated for any reason, Buyer shall deliver to Seller all Seller Information in Buyer’s possession. 4.Inspection Period.Buyer shall have until, but no later than, the Date of
